ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Contrack International, Inc.                  )   ASBCA Nos. 59639, 59677
                                              )
Under Contract No. W912ER-11-D-0009           )

APPEARANCES FOR THE APPELLANT:                    Sara Beiro Farabow, Esq.
                                                  Daniel P. Wierzba, Esq.
                                                   Seyfarth Shaw LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   James D. Stephens, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Middle East
                                                    Winchester, VA

                                 ORDER OF DISMISSAL

       The parties have filed a joint stipulation to dismiss these appeals with prejudice,
representing that they have "entered into a settlement agreement resolving, to their
mutual satisfaction, all matters involved."

       Accordingly, these appeals are hereby dismissed with prejudice.

       Dated: 25 September 2017



                                                                             R
                                                  Administrative Ju
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59639, 59677, Appeals of Contrack
International, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2